                        Case 17-10837-KG        Doc 1164        Filed 04/01/19       Page 1 of 2



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                          )
         In re:                                           )   Chapter 11
                                                          )
         SUNIVA, INC., 1                                  )   Case No. 17-10837 (KG)
                                                          )
                                 Debtor.                  )

          SECOND AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              TELEPHONIC HEARING ON APRIL 3, 2019 AT 12:00 P.M. (EASTERN)
             BEFORE THE HONORABLE KEVIN GROSS AT THE UNITED STATES
           BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 824 MARKET
            STREET, COURTROOM 3, 6TH FLOOR WILMINGTON, DELAWARE 19801

                   **AT THE REQUEST OF THE COURT, THE HEARING TIME HAS
                            CHANGED FROM 11:00 AM TO 12:00 PM**

         ** THIS HEARING IS GOING FORWARD AS A TELEPHONIC HEARING3 **

I.            MATTER GOING FORWARD

              1.        Debtor’s Emergency Motion for Entry of an Order Authorizing the Debtor to Enter
                        into an Amendment to the Second Lion Point DIP Credit Agreement [Filed 4/1/19;
                        D.I. 1159]

              Response Deadline: At the hearing.

              Related Documents:

                        (a)    Debtor’s Motion for Entry of an Order Scheduling an Expedited Hearing and
                               Shortening Notice with Respect to Debtor’s Emergency Motion for Entry of
                               an Order Authorizing the Debtor to Enter into an Amendment to the Second
                               Lion Point DIP Credit Agreement [Filed 4/1/19; D.I. 1160]

              Response(s) Received: None.

              Status: This matter is going forward.



     1
              The last four digits of the Debtor’s federal tax identification number is 2418. The Debtor’s corporate
     headquarters is located at 5765 Peachtree Industrial Blvd., Norcross, Georgia 30092.
     2
              Amended items appear in bold.
     3
              Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-
     6878) or facsimile (866-533-2946), no later than 12:00 p.m. one business day prior to the hearing.


     IMPAC 6127701v.3
                   Case 17-10837-KG   Doc 1164    Filed 04/01/19   Page 2 of 2



 Dated: April 1, 2019                  POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                       /s/ R. Stephen McNeill
                                       Jeremy W. Ryan (DE Bar No. 4057)
                                       R. Stephen McNeill (DE Bar No. 5210)
                                       1313 North Market Street, Sixth Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 984-6000
                                       Facsimile: (302) 658-1192

                                       -and-

                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                       Todd C. Meyers, Esq.
                                       Colin M. Bernardino, Esq.
                                       1100 Peachtree Street NE, Suite 2800
                                       Atlanta, GA 30309
                                       Telephone: (404) 815-6500
                                       Facsimile: (404) 815-6555

                                       Counsel to the Debtor and Debtor in Possession




IMPAC 6127701v.3
